Citation Nr: 0944936	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO. 07-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for traumatic arthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

2. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel




INTRODUCTION

The Veteran had active service from April 1966 through March 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1. At no time during the course of this appeal is there a 
showing of right knee flexion limited to 30 degrees, or 
extension limited to 15 degrees, or degenerative arthritis of 
two or more major joints to include the right knee with 
occasional incapacitating exacerbations.

2. In September 2006, the Veteran's puretone threshold 
average for the right ear was 36.25 and for the left ear was 
56.25, and speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 80 percent in the 
left ear.

3. In November 2007, the Veteran's puretone threshold average 
for the right ear was 36.25 and for the left ear was 57.5, 
and speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 80 percent in the left 
ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2009).



2. The criteria for a compensable rating for bilateral 
hearing loss are not met at any time during the course of 
this appeal. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables VI, VIA, 
and VII, 4.86(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-
connected right knee disability and for his bilateral hearing 
loss. The Veteran was original granted service connection for 
these disabilities in April 1987. The present claim for an 
increase was filed in June 2006. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Generally, a disability must be considered in the context of 
the whole recorded history. Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. 
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).

Right Knee

The Veteran's right knee disability was initially granted by 
way of the April 1987 rating decision with a noncompensable 
rating. In August 2000, he filed a claim for an increase and 
in March 2001, the Veteran's right knee disability was 
recharacterized as traumatic arthritis of the right knee and 
the rating was increased to 10 percent disabling under DC 
5010. He filed this claim for an increase in June 2006.
 
The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran is rated as 10 percent disabled for his right 
knee traumatic arthritis under 38 C.F.R. § 4.71a, diagnostic 
code (DC) 5010. Arthritis, due to trauma, substantiated by X-
ray findings will be rated as degenerative arthritis. See 38 
C.F.R. § 4.71a, Diagnostic Code 5010. Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint 
will be rated under the criteria for limitation of motion of 
the affected joint. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2008). For the purpose of rating disabilities due 
to arthritis, the knee is considered a major joint. See 38 
C.F.R. § 4.45. Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a Veteran may receive 
separate ratings for limitations in both flexion and 
extension. See VAOPGCPREC 9-2004.

Again, the Veteran's increased rating claim was filed in June 
2006. The Board has reviewed the entire claims folder and 
there is no evidence for review with regard to the Veteran's 
right knee outside of the September 2006 VA examination 
report. There are no VA or private outpatient records to 
speak of.

At the time of the VA examination, the Veteran reported 
increased pain over the prior year, but no use of a brace or 
cane, and no interruption of his normal activities. Physical 
examination revealed no effusion, no instability, but slight 
tenderness. Range of motion was noted as 0 degrees to 95 
degrees, with pain from 0 degrees to 5 degrees, and from 90 
degrees to 95 degrees. The examiner specifically noted that 
repetitive motion does not cause increased pain, fatigability 
or decrease in his arc of motion. The examiner also noted 
that it is "conceivable that pain could further limit 
function...particularly after being on his feet all day. It is 
not feasible, however, to attempt to express any of this in 
terms of additional limitation of motion, as these matters 
cannot be determined with any degree of medical certainty."

There is no additional evidence to consider in this appeal. 
The Veteran merely states that his right knee disability is 
worse, but makes no statements with specificity. Again, for a 
rating in excess of 10 percent based upon limited motion, 
there must be competent medical evidence of flexion limited 
to 30 degrees, or extension limited to 15 degrees. There is 
no such findings in this case to warrant a 20 percent 
schedular rating under DC 5260 and 5261.

There is also no evidence of ankylosis, instability, or 
cartilage involvement with the right knee. As such, a 
separate compensable rating is not warranted under the 
applicable rating criteria for those manifestations of a knee 
disability. 
38 C.F.R. § 4.71a, DC 5256 - 5258. 

The Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98. In this 
case, the VA examiners specifically noted the Veteran's pain 
on motion of the right knee, but no additional functional 
loss was reported in the VA examination report. The current 
10 percent rating compensates the Veteran's pain. There is no 
evidence showing that an increase is warranted under either 
the applicable rating criteria or under DeLuca.

The Board notes that a 20 percent rating would be warranted 
under DC 5003 with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. The Veteran's left knee is 
service connected for degenerative joint disease, however, 
there is no evidence, nor does the Veteran contend, that 
there has been even one incapacitating episode involving his 
knees, let alone "occasional incapacitating exacerbations."  
Thus, a 20 percent rating under DC 5003 is not warranted.

Because there is no evidence to support the Veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Bilateral Hearing Loss

The Veteran was initially service connected at a 
noncompensable rate by way of the April 1987 rating decision. 
He filed this claim for an increased rating in June 2006. 

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 
3 Vet. App. 345 (1992).

The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. 
See 38 C.F.R. § 4.85. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear puretones at several 
frequencies, called the puretone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination. The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment. Tables VI, VIA, and VII are 
provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 







Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. Under 38 C.F.R. § 4.86(b), when 
the puretone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. 

In this case, the Veteran's claims folder contains two VA 
examination reports within this appeal period. Outpatient 
treatment records are limited and include only an October 
2006 audiology note showing that the Veteran was prescribed a 
hearing aid for the left ear. However, the only evidence 
containing numerical descriptions sufficient for VA rating 
purposes are the two VA examination reports of September 2006 
and November 2007. 

The Veteran was afforded a VA audio examination in September 
2006. At that time, he exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
25
45
60
LEFT
10
55
75
85

The puretone threshold average for the right ear was 36.25 
and for the left ear was 56.25. Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
80 percent in the left ear.

The mechanical application of the above results compels a 
numeric designation of I in the right ear and IV in the left 
ear under Table VI (38 C.F.R. § 4.85), and such a designation 
requires the assignment of a noncompensable rating under 
Table VII. These findings do not warrant a compensable 
evaluation for bilateral hearing loss.

The next measurement of the Veteran's hearing is found in a 
November 2007 VA audiology consultation report. At that time, 
the Veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
45
60
LEFT
15
55
75
85

The puretone threshold average for the right ear was 36.25 
and for the left ear was 57.5. Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 80 percent in the left ear.

Mechanical application of these results compels a numeric 
designation of I in the right ear and IV in the left ear 
under Table VI (38 C.F.R. § 4.85), and such a designation 
requires the assignment of a noncompensable rating under 
Table VII. These findings do not warrant a compensable 
evaluation for bilateral hearing loss.

Throughout the course of this appeal, the medical evidence 
fails to show that a compensable rating is warranted for the 
Veteran's bilateral hearing loss at any time. The Veteran was 
provided two VA examinations that are adequate for rating 
purposes. VA regulation requires an examination including a 
controlled speech discrimination test (Maryland CNC), a 
puretone audiometry test, and without the use of hearing 
aids. 38 C.F.R. § 4.85(a). These requirements were met in the 
various VA examinations described above.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula. In such a case, 
there can be no question as to whether hearing loss more 
nearly approximates the disability picture of the next higher 
rating. 
See 38 C.F.R. § 4.7 (2008). A compensable rating is not 
warranted according to the evidence of record. The Board 
understands that the Veteran feels he is deserving of a 
compensable rating because he does have hearing loss that 
requires the use of hearing aids. Unfortunately, VA must use 
the prescribed formula for determining compensation in 
hearing loss ratings. The use of a hearing aid alone does not 
mandate a compensable rating.

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the Veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss, there is no showing he has required frequent 
hospitalizations for treatment. Nor is there any showing that 
the hearing loss has resulted in marked interference with 
employment. Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination. See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims for an increased rating for his 
right knee disability and for his bilateral hearing loss. 
Sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA sent the Veteran a letter in August 2006 informing him of 
the evidence necessary to establish entitlement to an 
increased rating. The Veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
Thus, this letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2009). The August 2006 letter also informed the 
Veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development 
of his claims. Here, all relevant facts have been properly 
developed, and all evidence necessary for an equitable 
resolution of these issues has been obtained. The Veteran's 
service treatment records, and post-service treatment records 
are associated with the record. The Veteran was afforded 
several VA examinations and the reports are associated with 
the claims folder.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


